DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/018775 filed 02/20/2018, which claims the benefit of the priority of US Provisional application 62/461,467 filed 02/21/2017 and 62/530,565 filed 07/10/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 1, 3-6, and 8-12 are being examined on the merits in this office action.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “…development of,”.  The comma after “of” needs to be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/116798A2 (hereinafter “the ‘798 patent”).
Regarding claim 1, ‘798 teaches a method of treatment and/or prevention of oral allergic symptoms of the lips due to oral contact with a food allergen, the method comprising administering to the lips an effective amount of at least one of: a mast cell stabilizer; an antihistamine; and a leukotriene inhibitor (claim 1) and wherein the leukotriene inhibitor is montelukast (claim 5). The independent claim 1 lists montelukast as one of the thiol isomerase inhibitors. Therefore, the method of ‘798 which comprises administration of montelukast is administering a thiol isomerase inhibitor. Additionally, even though ‘798 does not explicitly disclose that montelukast is a PDI inhibitor, independent claim 1 lists montelukast as an example of a PDI inhibitor. ‘798 teaches that montelukast was effective in treating food allergy and by virtue of that, ‘798 is practicing the instant method and treating the same patient population thereby anticipating the instant claims. Because the compounds (such as montelukast) recited in claim 1 are species of the PDI inhibitors, the claims are anticipated because ‘798 teaches that montelukast was effective if treating food allergy. ‘798 anticipates claim 1.
Regarding claims 3 and 4, ‘798 teaches that the oral preparation can be used ad-hoc before ingestion of an allergenic food, or preventively, one to four times a day (Page 11, 1st paragraph).
Regarding claim 6, ‘798 teaches that the he invention can also be used for prevention and/or treatment of minor local allergic reaction within the mouth to any food, such as cake that includes eggs and/or milk and/or soy and/or fish and/or shell-fish (Page 11, 3rd paragraph).
Regarding claim 8, ‘798 teaches a pharmaceutical formulation for use in the prevention and/or treatment of oral allergic symptoms of the lips of a person (page 5, 2nd paragraph).
Regarding claim 9, ‘798 teaches that the topical administration can be performed by use of a solution, a powder, an aerosol, a tablet, a chewable tablet, a gel, a melting strip, a mouth rinse, a mouth swab, or a piece of candy, and may be combined with carrier molecules and/or mucoadhesive molecules to enhance efficacy (page 3, last paragraph).
Regarding claim 10, ‘798 teaches that the method for the treatment and/or prevention of oral allergic symptoms of the lips due to oral contact with a food allergen, the method comprising: topically administering to the lips (claim 1).

Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/100539A1 (hereinafter “the ‘539 publication”) as evidenced by WO 2018/140858A1 (hereinafter “the ‘858 publication”).
Please note that the evidentiary reference WO 2018/140858A1 is not prior art. The Examiner used the reference to show a universal fact regarding montelukast being known to be a PDI inhibitor. The MPEP 2124 states that “In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism…”.
	
Regarding claim 1, ‘539 publication teaches a method of treating or preventing food allergy comprising administering drugs including zafirlukast and montelukast (page 7, line 21-30). These compounds are recited in claim 1 as being thiol isomerase inhibitors. In addition, even though ‘539 does not explicitly disclose that Zafirlukast is a PDI inhibitor, as evidenced by WO 2018/140858A1, Montelukast and Zafirlukast are known to inhibit PDI [0070]. In addition, the independent claim 1 list montelukast as an example of a PDI inhibitor.
Regarding claim 4, ‘539 teaches that the patient treatment which includes montelukast for six months after which the patient was able to consume the allergen without noticeable allergic reaction (page 66 line 19-25 and Example 4).
Regarding claim 5, ‘539 teaches that the patient with nutella allergy was treated with montelukast 10mg daily before introducing Nutella (page 66, line 19-25). ‘539 teaches that the treatment continued for 6 weeks. It would therefore be obvious to administer montelukast 2 hours to 24 hours before consuming the allergen given that ‘539 teaches that montelukast was administered daily. 
Regarding claim 6, ‘539 teaches that the patient being treated had an allergy to shrimp (page 67, line 3-8; Example 5) which is a shellfish.
Regarding claim 8, ‘539 teaches that the thiol isomerase inhibitors which include zafirlukast and montelukast are formulated into a pharmaceutical composition for the treatment of food allergies (page 22, line 19-22).
Regarding claim 9 and 10, ‘539 teaches that the pharmaceutical composition may be formulated as solid forms such as capsule, pills or tablets and may be suitable for oral, transdermal application, or spray form (page 25, line 6-20).

Claims 1, 3-6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (Allergy, Asthma & Clinical Immunology 2014, 10:3).
Regarding claim 1, Takahashi teaches that administration of LTRAs (montelukast) is useful for the prevention of adverse allergic reactions such as abdominal pain (abstract). Takahashi teaches that five children with food allergies [3 allergic to hen’s egg (HE), 1 to wheat, and one to cow’s milk (CM); aged between 7 and 12 years; median, 8.5 years] who were started on LTRAs and that four participants experienced intractable abdominal pain and further that the administration of LTRAs prevented their symptoms, resulting in the completion of the rush phase (abstract). Even though Takahashi does not explicitly disclose that montelukast is a PDI inhibitor, independent claim 1 lists montelukast as an example of a PDI inhibitor. Takahashi teaches that montelukast was effective in treating food allergy and by virtue of that, Takahashi is practicing the instant method and treating the same patient population thereby anticipating the instant claims. Because the compounds (such as montelukast) recited in claim 1 are species of the PDI inhibitors, the claims are anticipated because Takahashi teaches that montelukast was effective if treating food allergy.
Regarding claims 3-5, Takahashi teaches that administration was every 2 hours, 4 times a day and that the target dose was continued at home every day for at least a year (abstract).
Regarding claim 6, Takahashi teaches that the food allergies were hen’s egg (HE), 1 to wheat, and one to cow’s milk (CM) (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US20120157417A1 (hereinafter “the ‘417 publication”).
‘417 teaches compounds for use in the treatment of inflammatory conditions (abstract) and that the compound has the formula  
    PNG
    media_image1.png
    221
    210
    media_image1.png
    Greyscale
[0031 and that the compound is mesalazine or 5-aminosalicylic acid [0083, 0086, 0107]. ‘417 teaches that the compound act by blocking the cytokines released (abstract) or that the effect of the compounds of formulae I, and II was demonstrated by a reduction of the production of inflammatory cytokines [0028-0029] and that the compounds significantly reduced of the IFN-γ, IL-2, TNF-α [0071-0072]. ‘417 teaches that the inflammation is due to the intake of food that contains gluten, such as pasta, bread, barley, spelt [0012-0015].
‘417 does not explicitly teach that the compounds are thiol isomerase inhibitors. However, the independent claim 1 recites that mesalazine is an example of PDI inhibitor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use other PDI inhibitors such as mesalazine to inhibit or prevent cytokine production because ‘417 teaches that the compound act by blocking the cytokines released (abstract). One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in using a PDI inhibitor such as mesalazine to inhibit or prevent cytokine production because ‘417 teaches that the compounds significantly reduced of the IFN-γ, IL-2, TNF-α [0071-0072].
Regarding claim 12, ‘417 teaches that the compounds significantly reduced of the IFN-γ, IL-2, TNF-α [0071-0072].

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (Inflammation, Vol. 41, No. 2, April 2018; First published online January 2nd 2018) in view of Andersson et al. (Clin Exp Immunol. 1996 May;104 Suppl 1:10-20).
Xiao teaches that Protein disulfide isomerase (PDI) is central to the redox system, which is closely linked with the inflammatory function of macrophages (abstract). Xiao further teaches that suppression or inhibition of PDI suppressed migration, M1 polarization, and secretion of tumor necrosis factor-α (TNF-α) and interluekin-6 (IL-6) (abstract). The Examiner notes that Xiao teaches generally that PDI inhibition is known to decreased secretion of the pro-inflammatory cytokines TNF-α and IL-6 (Page 615, right col., last sentence).
Xiao does not teach the specific PDI inhibitors.
Andersson teaches that Immune globulin for intravenous use (IVIG) has been used in many inflammatory conditions due to its immunomodulatory potential and that cultures containing IVIG exhibited a significant inhibition of production of T-cell derived lymphokines IL-2, IL-10, TNF-beta, IFN-gamma and TNF-alpha (made by both monocytes and T cells) (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiao and Andersson and prepare a method of inhibiting or preventing cytokine production comprising administering a PDI inhibitor because PDI inhibition is known to decreased secretion of the pro-inflammatory cytokines TNF-α and IL-6 (Page 615, right col., last sentence). One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation in combining the teachings of Xiao and Andersson and preparing a method of inhibiting or preventing cytokine production comprising administering a PDI inhibitor such as IVIG of Andersson because Andersson teaches that IVIG exhibited a significant inhibition of production of T-cell derived lymphokines IL-2, IL-10, TNF-beta, IFN-gamma and TNF-alpha (made by both monocytes and T cells) (abstract). The disclosures render obvious claim 1.
Regarding claim 12, Andersson teaches that IVIG exhibited a significant inhibition of production of T-cell derived lymphokines IL-2, IL-10, TNF-beta, IFN-gamma and TNF-alpha (made by both monocytes and T cells) (abstract).

Response to Arguments
Applicant’s arguments, see Applicant argument, filed 10/12/2022, with respect to the rejection(s) of claim(s) 1, 3-6, and 8-12 under 35 U.S.C. 103 and 102 have been fully considered and are persuasive because of the amended claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiao et. al., ‘798 and Takahashi et al. See new rejections above.
Conclusion
Claims 1, 3-6, and 8-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615